Exhibit 10.2

October 20, 2008

Ms. Lauren R. Camner

c/o Richard L. Lapidus, Esq.

25 West Flagler Street

Miami, FL 33130

Dear Lauren:

This letter sets forth our agreement regarding your retirement as a director,
officer and employee of BankUnited Financial Corporation (the “Company”) and
BankUnited, FSB (the “Bank”). For valuable consideration, we have agreed as
follows:

1. The Company agrees to pay you (the “Executive”) an amount (the “Separation
Pay”) equal to the annual salary paid to you during the fiscal year ended
September 30, 2008, subject to compliance with the following conditions:

(a) your execution and delivery to the Company of a written resignation (in the
form attached hereto as Exhibit “A”) from all positions which you hold with the
Company and the Bank; and

(b) the receipt of all required regulatory approvals. Without limiting the
foregoing, the Company and the Bank shall be required to pay only such portion
of the Separation Pay as may be approved by the Office of Thrift Supervision
(the “OTS”), with the written concurrence of the Federal Deposit Insurance
Corporation (“FDIC”), pursuant to Part 359 of the FDIC regulations (12 C.F.R.
Part 359).

2. The Separation Pay will be paid by the Company and the Bank in twenty-six
(26) equal bi-monthly installments, commencing November 1, 2008, in accordance
with their regular payroll practices. Your retirement shall be effective as of
October 20, 2008 (the “Effective Date”).

3. Within five (5) business days after your execution of this agreement and the
delivery of your resignation, the Company will:

(a) pay you $6,000, representing the director’s fee for October 2008;

(b) pay you for all accrued but unused vacation, in accordance with the
applicable policies of the Company and the Bank; and

(c) reimburse you for any unreimbursed business expenses that you may have
incurred prior to the Effective Date to the extent permitted under the
applicable business expense reimbursement policies of the Company and the Bank.

4. Subject to receipt of all required regulatory approvals, for a period of nine
(9) months following the Effective Date, the Company and the Bank shall
reimburse you for the cost of the premiums payable for coverage of you and your
spouse under the group health insurance coverage of the Company and the Bank
which must be made available to you pursuant to the Consolidated



--------------------------------------------------------------------------------

Omnibus Budget Reconciliation Act of 1985, as amended (“Health Insurance
Coverage”); provided that the maximum aggregate amount which will be reimbursed
will be Two Thousand Dollars ($2,000) per month.

5. This agreement constitutes the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes and revokes all
prior agreements, oral or written. This agreement is subject to Section 18(k) of
the Federal Deposit Insurance Corporation Act and Part 359 of the rules and
regulations of the FDIC.

6. You represent and warrant that you have been given an opportunity to consult
with your own legal counsel before signing this agreement and that you have been
given a sufficient, reasonable period of time to carefully consider all of the
provisions of this agreement.

7. In consideration of the commitments made by the Company and the Bank under
this agreement, the Executive (by her signature below) hereby irrevocably and
unconditionally releases and forever discharges each of the BankUnited
Beneficiaries (defined below) of and from any and all manner of action or
actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, torts, liability, claims, demands, damages,
loss, cost or expense, of any nature whatsoever, known or unknown, fixed or
contingent (collectively the “Claims”), which the Executive has or may have
against any of the BankUnited Beneficiaries by reason of any matter, cause or
thing whatsoever from the beginning of time through the Effective Date,
including, without limitation, (a) any Claim arising out of, based upon, or
relating to: (i) the Executive’s employment with the Company, the Bank or any of
their subsidiaries or affiliates, or the termination of such employment,
(ii) the Executive’s service as an officer or director of the Company, the Bank
or any of their subsidiaries and affiliates, or the termination of such service,
(iii) any breach of any implied or express contract, covenant or duty,
(iv) alleged entitlement to any other remuneration arising on or before the
Effective Date (including salary, bonus, incentive or other compensation), or
(v) restitution, fraud, misrepresentation, wrongful termination, violation of
public policy, defamation, emotional distress, invasion of privacy or wrongful
discharge, (b) any Claim relating to benefits, including the loss of vacation or
sick leave, (c) any Claim under any statute, rule or regulation or under the
common law, including compensatory damages, punitive damages, attorney’s fees,
costs and expenses, and (d) any Claim under the Civil Rights Act of 1991, the
Americans with Disabilities Act, as amended, the Equal Pay Act, as amended, the
Fair Labor Standards Act, as amended, the Employee Retirement Income Security
Act of 1974, the Family and Medical Leave Act of 1993, Chapter 760 Florida
Statutes, the Florida Private Whistle-blower’s Act of 1991, Section 440.205
Florida Statutes, the other laws of Florida, and any other local, state or
federal law, statute, rule and regulation governing age, disability, ancestry,
color, concerted activity, marital status, national origin, parental status,
race, religion, sexual orientation, union activity, veterans status or any other
protected class or status or for any claim of retaliation (including whistle
blowing) for having asserted any Claim as a protected status individual or for
having asserted any legal right while employed. Such release is not intended to
affect the Executive’s rights: (1) under this agreement; (2) to receive
indemnification from the Company pursuant to the Company’s Articles of
Incorporation and By-Laws, but only to the extent permitted by law (including
the Federal Deposit Insurance Act and the regulations promulgated thereunder);
or (3) with respect to coverage under directors’ and officers’ liability
insurance policies. However, notwithstanding the provisions of subsection
(2) above,

 

2



--------------------------------------------------------------------------------

in any action filed by the Company against Executive, the Company shall not be
required to advance expenses (including attorney’s fees) to Executive, pursuant
to Section 10.5 of the By-Laws of the Company, prior to the final adjudication
or settlement of the action. For purposes of this agreement, the term
“BankUnited Beneficiaries” shall mean the Company, the Bank, their subsidiaries
and affiliates, and their successors, assigns, officers, agents, employees,
directors, advisors, counsel and fiduciaries, and their families.

8. THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
AND ALL RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
(INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS, CROSSCLAIMS OR THIRD PARTY CLAIMS)
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.

9. Failure of the Executive to receive payments and benefits provided herein
that are not approved by the OTS with the concurrence of the FDIC shall not
invalidate any of the remaining provisions of this letter agreement (including
the release in Section 7).

10. This agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts
together shall constitute one and the same instrument. The facsimile
transmission of a signed signature page, by one party to the other(s), shall
constitute valid execution and acceptance of this agreement by the
signing/transmitting party.

If the foregoing correctly sets forth our agreement, please sign this letter on
the line provided below, whereupon it shall constitute a binding agreement
between us.

 

Sincerely, BankUnited Financial Corporation By:  

/s/ Ramiro Ortiz

  Ramiro Ortiz, President BankUnited, FSB By:  

/s/ Ramiro Ortiz

  Ramiro Ortiz, President

 

ACCEPTED AND AGREED:

/s/ Lauren R. Camner

Lauren R. Camner

 

3



--------------------------------------------------------------------------------

EXHIBIT “A”

RESIGNATION OF

LAUREN R. CAMNER

 

To: Board of Directors of each of BankUnited Financial Corporation (the
“Company”) and BankUnited FSB (the “Bank”)

 

  Re: Resignation of Lauren R. Camner

I hereby resign as a director, officer and employee of the Company and the Bank;
in each case effective as of 5:00 p.m. on October 20, 2008.

Date: October 20, 2008

 

/s/ Lauren R. Camner

Lauren R. Camner

 

4